Citation Nr: 1526535	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.

4.  Entitlement to service connection for a back disability, to include as secondary to status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.

5.  Entitlement to service connection for a left ankle disability, to include as secondary to status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1966.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the claims file is currently with the RO in Togus, Maine. 

The Veteran testified before the undersigned Veterans Law Judge in February 2014.  A copy of the transcript is of record.

The issues of entitlement to service connection for a left foot disability and an acquired psychiatric disability, to include as secondary to status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated have been raised by the record at his February 2014 BVA hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (it appears).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014). 

The Veteran did not file a formal claim for a TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  
	
In light of the Veteran's statements at his BVA hearing, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to a rating in excess of 30 percent for status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated, entitlement to a left ankle disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral knee, bilateral hip and back disabilities have been attributed to his service-connected status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.

CONCLUSION OF LAW

A bilateral knee disability, bilateral hip disability, and back disability are proximately due to or the result of his service-connected status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is service-connected for status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.  He asserts that his bilateral knee, bilateral hip, and back disabilities are the result of this service-connected disability. This is primarily a medical issue.  

In this regard, a February 2001 VA treatment record noted that the Veteran had hip and knee pain secondary to a lack of pronation and shock absorption during gait.  An October 2011 private treatment record noted that the Veteran had had a previous service-connected triple arthrodesis followed by straightening of hammertoes on the right foot and has a leg length discrepancy about 2 mm which the private treating practitioner thought had aggravated his degenerative changes in his back. 

The Veteran underwent a VA examination in October 2010.  The VA examiner concluded that it was less likely than not that the Veteran's degenerative joint disease in his knees, hips, and lumbar degenerative joint disease were caused by his service-connected right foot but rather are due to aging, normal wear and tear and lifestyle choices.  The VA examiner additionally opined that the Veteran's service-connected right foot did not aggravate his knees, hips, or back, no rationale was provided for this aggravation opinion. 

The Veteran submitted a February 2014 orthopaedic examination and opinion from an orthopedic surgeon.  After examining the Veteran and considering his medical history and records the orthopaedic surgeon noted that the Veteran had a right foot disability considered to have a causal nexus to his service followed by a lifetime of limp referencing the right leg.  It was noted that this limp and abnormalities in gait have persisted through to the present with secondary changes at the lumbosacral spine, both hips and both knees. 

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

The Board finds that the claims for service connection for a bilateral knee disability, bilateral hip disability, and back disability, to include as secondary to service-connected status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated, may be granted.  Further discussion is simply not warranted.  The nature and extent of these problems related to the service connected disability (excluding the Veteran's age) are not before the Board at this time. 


ORDER

Service connection for a bilateral knee disability, to include as secondary to status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated, is granted.

Service connection for a bilateral hip disability, to include as secondary to status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated, is granted

Service connection for a back disability, to include as secondary to status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated, is granted.


REMAND

Increased Rating Right Foot-  With respect to the Veteran's claim for an increased  rating for status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated, the Veteran was last afforded a VA examination in October 2010.  

More importantly, the Veteran has indicated that his right foot disability has worsened since his last VA examination.  See February 2014 BVA Hearing Testimony. 

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected right foot.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board additionally notes that veterans may receive extraschedular consideration under 38 C.F.R. § 3.321(b) when it is found that the case presents an exceptional or unusual disability picture, such as marked interference with employment.  When such circumstances arise, the Board is required to submit the claim to the Director, Compensation and Pension Service, for consideration of the applicability of an extraschedular rating. 38 C.F.R. § 3.321(b) (2014).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran is currently in receipt of the highest schedular rating for his right foot disability.  In light of the arguments, the Board will refer the Veteran's claim for an increased rating for a right foot disability to the Director, Compensation and Pension Service.  

Left Ankle-  The Veteran asserts that his left ankle disability is secondary to his service-connected status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated.

The Board has reviewed an October 2010 VA examination undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, the October 2010 VA examiner concluded that the Veteran's left ankle was not aggravated by his service-connected right foot.  No rationale was provided.  

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Here, as noted, no rationale was provided with the negative opinion.  Thus, on remand, the Veteran should be accorded a pertinent VA addendum opinion.  

TDIU-  As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated at his BVA hearing that his service-connected disability affects his employability. 

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  Pursuant to this decision, the Veteran has now been granted service-connection for bilateral knee, bilateral hip, and back disabilities.  Based on these newly service-connected disabilities, the Board finds that a VA examination and opinion are warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  The other issues raised by this record (as noted above) should be addressed by the RO. 

3.  The Veteran shall be afforded an additional VA.  The VA claims file must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to address the following issues:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ankle disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ankle disability is aggravated by his service-connected right foot disability. 

c) The nature and extent of the service-connected (1) bilateral knee, (2) bilateral hip and (3) back disabilities

d) Is he at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployablity.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  Thereafter, if needed (if TDIU has been granted, the RO should address with the Veteran's attorney whether this case can be concluded, if possible) the claim for an increased rating for status post triple arthrodesis/correction of hammertoes due to deformity of the right foot operated shall be submitted to the Director, Compensation and Pension Service, to determine whether a higher rating is warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).
 
5.  This is a complex case.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


